Citation Nr: 1327447	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  05-23 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for right lower extremity peripheral neuropathy, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for left lower extremity peripheral neuropathy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  The matter was previously before the Board in October 2011 and remanded for further development and adjudication.  Thereafter, the Board denied the claims in July 2012.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's decision in April 2013 pursuant to a March 2013 Joint Remand of the parties.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The March 2013 Joint Remand directed the Board's attention to several medical findings which are pertinent to the question of whether ratings in excess of the current 10 percent are warranted for the peripheral neuropathy of the lower extremities.  Specifically, the Joint Motion noted that the Veteran had decreased deep tendon reflexes on VA examination in November 2011.  With regard to sensory loss, it was noted that a November 2004 VA examiner noted that the Veteran's equilibrium was poor while he was standing barefooted, with his feet together, and arms extended, and that he would fall if gently pushed.  The Joint Motion further noted that the Veteran was taking Gabapentin as noted in a May 2012 VA treatment record and that he had VA visits in orthotics for his feet in December 2011 and April 2002.

In light of the Joint Motion the Board believes that the duty to assist the Veteran requires additional examination to clarify the significance of the above-cited medical findings as well as to ascertain the current severity of the disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA examination by an appropriate medical doctor to ascertain the nature and severity of the service-connected peripheral neuropathy of the lower extremities.  It is imperative that the claims file be made available to the examiner for review.  Any medically indicated special studies and tests should be accomplished.  Examination findings should be clearly reported to allow for application of pertinent VA rating criteria. 

After reviewing the claims file and examining the Veteran, the examiner should respond to the following: 

     a)  Does the disability picture resulting from the right lower extremity peripheral neuropathy more nearly approximate mild incomplete paralysis of the sciatic nerve, moderate incomplete paralysis of the sciatic nerve, moderately severe incomplete paralysis of the sciatic nerve, or severe incomplete paralysis of the sciatic nerve with marked muscular atrophy?  

     b)  Does the disability picture resulting from the left lower extremity peripheral neuropathy more nearly approximate mild incomplete paralysis of the sciatic nerve, moderate incomplete paralysis of the sciatic nerve, moderately severe incomplete paralysis of the sciatic nerve, or severe incomplete paralysis of the sciatic nerve with marked muscular atrophy?

The examiner should furnish a rationale to include specific discussion of the significance of any evidence of decreased tendon reflexes, problems with equilibrium and frequent falls due to sensory loss in the lower extremity disabilities, treatment with Gabapentin, and orthotics for his feet as referenced in the Joint Motion.  

2.  After completion of the above, the RO should review the expanded record and determine if higher ratings are warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


